Opinion op the Court by
Chiep Justice Sampson—
Dismissing.
The obligation sued on by the county was due only on demand. No averment is made as to when demand was made save that the petition contains the averment that “due demand was made.” Suit was not instituted on the demand until May 5, 1922. A judgment was rendered *625October 4, 1922. Construing the pleadings strongest against the pleader, as we must, the averments of the petition that due demand was made must be held to mean that the county demanded payment immediately before filing suit on May 5,1922. Interest did not begin to run on the obligation until it became due. If it be estimated to run from the time of the commencement of the action, which, was the first demand made on May 5, 1922, only a small sum had accrued at the time of the judgment. As the principal sum, $1,985.00, has been paid and the appellant acknowledges this, the amount now in controversy is below our jurisdiction and we cannot entertain the appeal, for which reason it is dismissed.